Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The rejections to Claims 1-4 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed on 11/17/21 and approved on 11/21/21.


The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (IMSEEH, Pub. No:  US 2018-0111699; BREED, Pub. No:  US 2013-0033381; GJONI, Pub. No: US 2017-0190287) does not teach nor suggest in detail the limitations: 
“A server, comprising: a processor configured to: communicate with a communication device mounted on a vehicle, obtain a first image from the communication device, determine whether a luggage has been carried away from an inside of a predetermined area of the vehicle based on the first image, not determine whether the luggage has been carried away from the inside of the predetermined area of the vehicle in a case where the vehicle is unlocked in response to a request from a request user terminal, and send an inquiry to the request user terminal about whether the luggage has been taken out from the predetermined area when the vehicle is unlocked in response to a request from the request user  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record IMSEEH does not teach or suggest in detail a server or a communication device mounted on a vehicle.  The prior art is silent as to judging in a case where the vehicle is unlocked in response to a request from a request user terminal that is a terminal used by a user, and silent to the request user terminal is configured to request a locking/unlocking device mounted in the vehicle to lock and unlock the vehicle.  The prior art does not teach a case not to determine whether the luggage has been carried away from the inside of the predetermined area of the vehicle, or send an inquiry to the request user terminal about whether the luggage has been taken out from the predetermined area when the vehicle is unlocked in response to a request from the request user terminal, wherein the request user terminal is a terminal used by a user who receives the luggage delivered to the predetermined area as amended by the Applicant.  
IMSEEH only teaches a system comprising obtaining a first image from the communication device, and determining whether a luggage has been carried away from an inside of a predetermined area based on the first image as well as a user who receives the luggage delivered to the predetermined area.  The closest NPL ELLIS , or send an inquiry to the request user terminal about whether the luggage has been taken out from the predetermined area when the vehicle is unlocked in response to a request from the request user terminal, wherein the request user terminal is a terminal used by a user who receives the luggage delivered to the predetermined area. 
Whereby Applicant invention claims a server and a communication device mounted on a vehicle.  The invention also claims judging in a case where the vehicle is unlocked in response to a request from a request user terminal that is a terminal used by a user, and a request user terminal configured to request a locking/unlocking device mounted in the vehicle to lock and unlock the vehicle.  The claims also recite a case not to determine whether the luggage has been carried away from the inside of the predetermined area of the vehicle, and send an inquiry to the request user terminal about whether the luggage has been taken out from the predetermined area when the vehicle is unlocked in response to a request from the request user terminal, wherein the request user terminal is a terminal used by a user who receives the luggage delivered to the predetermined area.
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen M. Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481